Citation Nr: 1621538	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  12-23 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an evaluation higher than 10 percent for service-connected bilateral pes planus with plantar fasciitis.  


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1989 until June 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veteran's Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In a January 2015 decision, the Board denied the Veteran's claims of entitlement to an increased evaluation for her service-connected bilateral pes planus with plantar fasciitis.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2015 Order, the Court granted the parties' Joint Motion for Remand (JMR), and remanded the case to the Board for action consistent with the parties' JMR.  

This case has been processed using a paper claims file, the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims processing system.  The Board has reviewed all relevant documents in VBMS and Virtual VA.  VBMS includes the November 2015 Court Order, and the Appellant's Brief.  The relevant documents in Virtual VA are duplicative of those in VBMS, with the exception of additional VA treatment records from 2012 to 2013, including the August 2013 VA feet examination.  Any future consideration of this Veteran's case should take into consideration these records.  

In May 2016 correspondence, the Veteran's prior representative informed the Board that the Veteran had revoked his representation.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Although further delay is regrettable, remand is necessary to obtain relevant and outstanding treatment records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

VA medical records from January 2013 show that the Veteran underwent several foot surgeries in February 2012.  The medical records pertaining to those surgeries have not been associated with the claims file.  The Veteran's attorney has indicated that these records are relevant.  Remand is necessary to obtain all potentially relevant records pertaining to the Veteran's February 2012 foot surgeries.

In addition, there are no VA treatment records subsequent to August 2013 associated with the claims folder.  As the Veteran's medical history demonstrates that she receives routine podiatry care from VA, remand is required to obtain these outstanding, relevant records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her attorney.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to specifically include all VA February 2012 foot surgery records, and VA treatment records subsequent to August 2013.   If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her attorney.  

3.  After all additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected pes planus with a history of plantar fasciitis.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must utilize the appropriate Disability Benefits Questionnaire.  Additionally, the examiner must delineate all foot disabilities and whether they are part and parcel of the Veteran's service connected pes planus, to include the history of plantar fasciitis. 

4.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated, to include consideration of a separate evaluation for plantar fasciitis.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




